Citation Nr: 9921736	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-27 814	)	DATE
	)
	)

Received from the Department of Veterans Affairs
Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to retroactive payment for clothing allowance 
benefits pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 
3.810.



REPRESENTATION

Appellant represented by:	Massachusetts Division of 
Veterans Services



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from April 1944 to December 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 decision by the Providence, Rhode 
Island Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Thereafter, the veteran's claim was 
transferred to the Boston, Massachusetts RO.  The veteran's 
notice of disagreement was received in October 1996.  A 
statement of the case was mailed to the veteran in December 
1996.  The veteran's substantive appeal was received in 
January 1997.  


FINDINGS OF FACT

1.  An application for annual clothing allowance with regard 
to a service-connected left knee disability was first 
received by the RO in February 1994; payment was approved and 
paid for the year of 1993.

2.  An application for retroactive payment of annual clothing 
allowance with regard to a service-connected left knee 
disability prior to August 1, 1993 was received by the RO in 
January 1996.


CONCLUSION OF LAW

Retroactive payment of clothing allowance prior to August 1, 
1993 for a left knee disability based on applications 
submitted in February 1994 and January 1996 is not provided 
for by law.  38 U.S.C.A. §§ 1162, 5101, (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.151(a), 3.810 (1998).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

A veteran is entitled to a clothing allowance if he: (1) 
"because of a service-connected disability," wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition "due to a service-connected disability" that causes 
irreparable damage to the veteran's outergarments.  
38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.

Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter (August 1), 
both as to the initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within one year from the 
date of notification to the veteran of such determination.  
38 C.F.R. § 3.810(c)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  Where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v Brown, 6 Vet. App. 426, 
430 (1994).

The record reflects that the veteran was granted entitlement 
to service connection for internal derangement of the left 
knee, rated as 20 percent disabling, in a March 1948 rating 
decision.  The effective date of service connection was 
December 1947.  In February 1963, an increased rating of 30 
percent for that disability was granted.  Thereafter, the 30 
percent rating was confirmed and continued in May 1979 and 
December 1991 rating decisions.  

The record further reflects that in February 1994, the RO 
received the veteran's claim for annual clothing allowance 
with regard to his left knee brace.  In June 1994, the 
veteran was awarded an annual clothing allowance effective 
August 1, 1993.  The veteran has filed annual applications 
for annual clothing allowance benefits for the years 
following 1993 and the RO granted these applications.

An application for retroactive payment of annual clothing 
allowance with regard to a service-connected left knee 
disability prior to August 1, 1993 was received by the RO in 
January 1996.  With regard to his claim for retroactive 
benefits, the veteran essentially stated that, even though he 
first applied for the benefit in 1994, he was entitled to the 
benefit since 1972 and he should not be penalized because he 
did not find out about the law until 1994.  

II. Analysis

The veteran did not submit his first application for the 
annual clothing allowance until February 1994.  Thereafter, 
the veteran was paid the annual clothing allowance for the 
year 1993.  Thereafter, his application for retroactive 
payment of annual clothing allowance prior to August 1, 1993 
was received by the RO in January 1996.  However, no claims 
were submitted within the necessary time limit for 
entitlement to the annual clothing allowance for the year 
1992 and prior years.  Thus, entitlement to the annual 
clothing allowance for the period from 1972 to 1992 is not 
warranted.  Accordingly, the Board concludes that retroactive 
payment of clothing allowance prior to August 1, 1993 for a 
left knee disability based on applications submitted in 
February 1994 and January 1996 is not provided for by law.  
38 U.S.C.A. §§ 1162, 5101, (West 1991 and Supp. 1999); 
38 C.F.R. §§ 3.151(a), 3.810 (1998).

The veteran has maintained that he was not advised by the VA 
of his potential entitlement to the annual clothing allowance 
and is being penalized for lack of knowledge regarding the 
law.  Although the VA makes a concerted effort to notify 
veterans of potential entitlement to VA benefits, the VA does 
not have the duty to provide a veteran with personal notice 
of potential eligibility for VA benefits.  Hill v. Derwinski, 
2 Vet. App. 451 (1991).  Consequently, the Board concludes 
that it has no alternative but to find that the veteran's 
claim lacks legal merit and must be denied.  See Sabonis, 
supra.

ORDER

The appeal is denied. 



		
	J. CONNOLLY JEVTICH 
	Acting Member, Board of Veterans' Appeals



 

